161 Ga. App. 59 (1982)
289 S.E.2d 289
BARRINER
v.
THE STATE.
62841.
Court of Appeals of Georgia.
Decided January 25, 1982.
Kenneth D. Kondritzer, for appellant.
H. Reginald Thompson, District Attorney, Robert J. Cropp, Assistant District Attorney, for appellee.
SOGNIER, Judge.
Barriner was convicted of attempted rape, burglary and robbery by force. He appeals on the general grounds.
The evidence discloses that the victim, an 86-year-old woman, was asleep in her bed and was awakened by a man beside her bed. The man, later identified at a lineup as appellant, attempted to have *60 carnal knowledge of the victim, forcibly and against her will. Appellant, who had broken into the victim's house by tearing out a screen, then forced the victim to give him her money, a total of $20. The victim recognized appellant at the time of the attack on her and subsequently picked him out of a lineup at the police station. Appellant contends that the evidence is not sufficient to support the verdict because the victim did not identify appellant in court and evidence of the lineup identification was hearsay.
The victim was not able to identify appellant in court, due to her poor eyesight. However, Henry Brantley, a sheriff's department investigator, testified that he conducted a lineup composed of five men, including appellant. The victim placed an X in a square corresponding to the number of appellant in the lineup. The victim recognized appellant immediately on looking through a peep hole at the persons in the lineup and identified him as the culprit. Appellant contends that this testimony of the police officer was hearsay and has no probative value. This contention has been decided adversely to appellant in Jackson v. State, 225 Ga. 39, 47 (9) (165 SE2d 711) (1969). See also Haralson v. State, 234 Ga. 406, 408 (4) (216 SE2d 304) (1975).
We find the evidence more than sufficient to support the verdict. We also find that a rational trier of fact could reasonably have found from the evidence adduced at trial proof of appellant's guilt beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560).
Judgment affirmed. Shulman, P. J., and Birdsong, J., concur.